EXHIBIT 10.5


THE OHIO VALLEY BANK COMPANY
THIRD AMENDED AND RESTATED
SALARY CONTINUATION AGREEMENT
 
This THIRD AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT (this “Agreement”)
is adopted this 18th day of December, 2012 by and between THE OHIO VALLEY BANK
COMPANY, a state-chartered commercial bank located in Gallipolis, Ohio (the
“Company”), and Jeffrey E. Smith (the “Executive”).  This Agreement amends and
restates the prior Second Amended and Restated Salary Continuation Agreement
between the Company and the Director dated December 28, 2007 (the “2007
Amendment”) which amended and restated the Amended and Restated Salary
Continuation Agreement between the Company and the Executive dated November 1,
2002 and amended on January 12, 2004 (the “2002 Agreement”).
 
The parties intended the 2007 Amendment to be a material modification of the
2002 Agreement such that all amounts earned and vested prior to December 31,
2004 shall be subject to the provisions of Section 409A of the Code and the
regulations promulgated thereunder.  The purpose of the amendment and
restatement reflected in this Agreement is to clarify certain provisions with
respect to the requirements of the Employee Retirement Income Security Act of
1974, as amended, and Section 409A of Code.  The terms of this Agreement do not
materially change the terms of the 2007 Amendment.
 
The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company.  This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act
(“ERISA”).
 
 
Article 1

 
Definitions

 
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
 
1.1
“Accrual Balance” means the liability that should be accrued by the Company,
under Generally Accepted Accounting Principles (“GAAP”), for the Company’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount
Rate.  Any one of a variety of amortization methods may be used to determine the
Accrual Balance.  However, once chosen, the method must be consistently
applied.  The Accrual Balance shall be reported annually by the Company to the
Executive.

 
1.2
“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 
1.3
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.

 
1.4
“Board” means the Board of Directors of the Company as from time to time
constituted.

 
 1.5
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, as may be amended from time to time.

 
1.6
“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company.  Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company, provided that the definition of “disability” applied under such
insurance program complies with the requirements of the preceding
sentence.  Upon the request of the Plan Administrator, the Executive must submit
proof to the Plan Administrator of the Social Security Administration’s or the
provider’s determination.

 
1.7
“Discount Rate” means the rate used by the Plan Administrator for determining
the Accrual Balance.  The Plan Administrator, in its discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to GAAP
and/or applicable bank regulatory guidance.

 
1.8
“Early Involuntary Termination” means Termination of Employment (other than a
Termination for Cause) prior to Normal Retirement Age due to the independent
exercise of the unilateral authority of the Company to terminate the Executive’s
employment, other than due to the Executive’s implicit or explicit request,
where the Executive was willing and able to continue performing services.

 
1.9
“Early Retirement Date” means the Executive attaining age sixty (60) or
completing twenty (20) Years of Service.

 
1.10
“Early Retirement” means Early Voluntary Termination after the Early Retirement
Date and before Normal Retirement Age.

 
1.11
“Early Voluntary Termination” means Termination of Employment before Early
Retirement Date except when such Termination of Employment occurs due to death,
Disability, Early Involuntary Termination or Termination for Cause.

 
1.12
“Effective Date” means January 1, 2005.

 
1.13
“Normal Retirement Age” means the Executive attaining age sixty five (65).

 
1.14
“Normal Retirement Date” means the later of Normal Retirement Age or Termination
of Employment.

 
1.15
“Plan Administrator” means the plan administrator described in Article 6.

 
1.16
“Plan Year” means each twelve-month period commencing on January 1 and ending on
December 31 of each year.

 
1.17
“Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise.  For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the twelve (12) month period ending on December 31 (the
“identification period”).  If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

 
1.18
“Termination for Cause” has the meaning set forth in Article 5.

 
1.19
“Termination of Employment” means a “separation of service” within the meaning
of Treasury Regulation §1.409A-1(h) of the Executive’s service with the Company
and any person with whom the Company would be considered a single employer under
Code Sections 414(b) and (c) for reasons other than death.

 
1.20
“Years of Service” means each twelve consecutive month period beginning on an
Executive’s date of hire and any twelve (12) month anniversary thereof, during
the entirety of which time the Executive is an employee of the
Company.  Employment with a subsidiary or other entity controlled by the Company
before the time such entity became a subsidiary or under such control shall not
be considered “credited service.”

 
 
 

--------------------------------------------------------------------------------

 
 
Article 2

 
Distributions During Lifetime

 
2.1
Normal Retirement Benefit.  Upon the Normal Retirement Date, the Company shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 
2.1.1 Amount of Benefit.  The annual benefit under this Section 2.1 is One
Hundred Seventeen Thousand One Hundred Dollars ($117,100).
 
2.1.2 Payment of Benefit.  The Company shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following the Normal Retirement Date.  The annual benefit shall
be distributed to the Executive for twenty (20) years.
 
2.2
Early Retirement Benefit.  If Early Retirement occurs, the Company shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 
2.2.1 Amount of Benefit.  The benefit under this Section 2.2 is the Accrual
Balance determined as of the end of the Plan Year preceding Termination of
Employment.
 
2.2.2 Payment of Benefit.  The Company shall distribute the benefit to the
Executive in two hundred forty (240) equal monthly installments commencing on
the first day of the month following Termination of Employment.
 
2.3
Disability Benefit.  If the Executive experiences a Disability which results in
Termination of Employment prior to Normal Retirement Age, the Company shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 
2.3.1 Amount of Benefit.  The benefit under this Section 2.3 is the Accrual
Balance determined as of the end of the Plan Year preceding Termination of
Employment.
 
2.3.2 Payment of Benefit.  The Company shall distribute the benefit to the
Executive in two hundred forty (240) equal monthly installments commencing on
the first day of the month following Termination of Employment.
 
2.4
Early Involuntary Termination.  If Early Involuntary Termination occurs, the
Company shall distribute to the Executive the benefit described in this Section
2.4 in lieu of any other benefit under this Article.

 
2.4.1 Amount of Benefit.  The benefit under this Section 2.4 is the Accrual
Balance determined as of the end of the Plan Year preceding Termination of
Employment.
 
2.4.2 Payment of Benefit.  The Company shall distribute the benefit to the
Executive in two hundred forty (240) equal monthly installments commencing on
the first day of the month following Termination of Employment.
 
2.5
Restriction on Timing of Distributions.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment, the provisions of this Section 2.5 shall govern
all distributions hereunder.  Benefit distributions that are made due to a
Termination of Employment occurring while the Executive is a Specified Employee
shall not be made during the first six (6) months following Termination of
Employment.  Rather, any distribution which would otherwise be paid to the
Executive during such period shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Termination of
Employment.  All subsequent distributions shall be paid in the manner specified.

 
2.6
Distributions Upon Taxation of Amounts Deferred.  If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Executive becomes subject to tax on the amounts deferred hereunder,
then the Company may make a limited distribution to the Executive in a manner
that conforms to the requirements of Code section 409A.  Any such distribution
will decrease the Executive’s benefits distributable under this Agreement.

 
2.7
Change in Form or Timing of Distributions.  All changes in the form or timing of
distributions hereunder must comply with the following requirements.  The
changes:

 
(a)
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 
(b)
must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

 
(c)
must take effect not less than twelve (12) months after the election is made.

 
 
Article 3

 
Distribution at Death

 
3.1
Death During Active Service.  If the Executive dies while in the active service
of the Company, the Company shall distribute to the Beneficiary the benefit
described in this Section 3.1.  This benefit shall be distributed in lieu of the
benefits under Article 2.

 
3.1.1 Amount of Benefit.  The benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.
 
3.1.2 Payment of Benefit.  The Company shall distribute the benefit to the
Beneficiary in two hundred forty (240) equal monthly installments commencing on
the first day of the fourth month following the Executive’s death.
 
3.2
Death During Distribution of a Benefit.  If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Company shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

 
3.3
Death After Termination of Employment But Before Benefit Distributions
Commence.  If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence on the first day of the fourth month following the Executive’s death.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 4

 
Beneficiaries

 
4.1
In General.  The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Company in which the Executive participates.

 
4.2
Designation.  The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent.  If the Executive names someone other
than the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its
sole discretion, determine that spousal consent is required to be provided in a
form designated by the Plan Administrator, executed by the Executive’s spouse
and returned to the Plan Administrator.  The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved.  The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and
procedures.  Upon the acceptance by the Plan Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
cancelled.  The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator prior to the Executive’s death.

 
4.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 
4.4
No Beneficiary Designation.  If the Executive dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary.  If the Executive
has no surviving spouse, any benefit shall be paid to the personal
representative of the Executive’s estate.

 
4.5
Facility of Distribution.  If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

 
Article 5
 
General Limitations
 
5.1
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement if
the Company terminates the Executive’s employment for:

 
(a)           Gross negligence or gross neglect of duties to the Company;
(b)           Commission of a felony or of a gross misdemeanor involving moral
turpitude; or
(c)
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Company.

 
5.2
Confidentiality.  The Executive shall not disclose any trade secrets or
confidential information of any kind, type or description.  In the event the
Executive does disclose said information, such disclosure shall constitute a
breach of this Agreement and benefits shall cease immediately.

 
5.3
Non-Compete.  The Executive agrees that during the term of this Agreement the
Executive will not accept employment with any bank or financial or lending
organization which is in competition directly or indirectly with the
Company.  In the event the Executive does accept such employment, this Agreement
shall immediately terminate.

 
5.4
Suicide or Misstatement.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement if
the Executive commits suicide within two (2) years after the Effective Date, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Company denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

 
5.5
Removal.  Notwithstanding any provision of this Agreement to the contrary, the
Company shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

 
5.6
Excess Parachute Payment.  Notwithstanding any provision of this Agreement to
the contrary, the Company shall not distribute any benefit under this Agreement
to the extent the benefit would be an excess parachute payment under Section
280G of the Code.

 
Article 6
 
Administration of Agreement
 
6.1
Plan Administrator Duties.  The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 
6.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Company.

 
6.3
Binding Effect of Decisions.  Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 
6.4
Indemnity of Plan Administrator.  The Company shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 
6.5
Bank Information.  To enable the Plan Administrator to perform its functions,
the Company shall supply full and timely information to the Plan Administrator
on all matters relating to the date and circumstances of the Executive’s death,
Disability or Termination of Employment, and such other pertinent information as
the Plan Administrator may reasonably require.

 
 
 

--------------------------------------------------------------------------------

 
Article 7
 
Claims And Review Procedures
 
  7.1
Claims Procedure.  The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 
7.1.1           Initiation - Written Claim.  The claimant initiates a claim by
submitting to the Company a written claim for the benefits.  If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant.  All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred.  The claim must state
with particularity the determination desired by the claimant.
 
7.1.2           Timing of Company Response.  The Company shall respond to such
claimant within ninety (90) days after receiving the claim (or, if such claim is
on account of disability, no later than forty-five (45) days).  If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional ninety (90)
days (or, if such claim is on account of disability, for not more than two
additional thirty (30) day periods) by notifying the claimant in writing, prior
to the end of the initial period, which an additional period is required.  The
notice of extension must set forth the special circumstances and the date by
which the Company expects to render its decision.  (If the claim is on account
of disability, the notice will also include the standards for entitlement for a
benefit, unresolved issues, and information needed to resolve those issues.  The
claimant will be given at least 45 days to supply any needed information.  The
period that the claimant takes to produce the needed information does not count
against the period for deciding the claim.)
 
7.1.3           Notice of Decision.  If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial.  The
Company shall write the notification in a manner calculated to be understood by
the claimant.  The notification shall set forth:
 
(a)           The specific reasons for the denial,
(b)           A reference to the specific provisions of the Agreement on which
the denial is based,
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures,

(e)
A statement of the claimant’s right to bring a civil action following an adverse
benefit determination on review under ERISA Section 502(a), and

(f)
In the case of an adverse determination of a claim on account of disability, the
information to the claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation Section
2560.503-1(g)(1).

 
7.2           Review Procedure.  If the Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:
 
7.2.1           Initiation - Written Request.  To initiate the review, the
claimant, within sixty (60) days after receiving the Company’s notice of denial
(or, if such claim is a claim on account of disability, within
one-hundred-eighty (180) days), must file with the Company a written request for
review.
 
7.2.2           Additional Submissions - Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
 
7.2.3           Considerations on Review.  In considering the review, the
Company shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
 
7.2.4           Timing of Company Response.  The Company shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review (or, if such claim is on account of disability, no later than forty-five
(45) days).  If the Company determines that special circumstances require
additional time for processing the claim, the Company can extend the response
period by an additional sixty (60) days (or, if such claim is on account of
disability, no later than forty-five (45) days) by notifying the claimant in
writing prior to the end of the initial period that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Company expects to render its decision.
 
7.2.5           Notice of Decision.  The Company shall notify the claimant in
writing of its decision on review.  The Company shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth:
 
(a)
The specific reasons for the denial,

(b)
A reference to the specific provisions of the Agreement on which the denial is
based,

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a), and

(e)
In the case of an adverse determination of a claim on account of disability, if
an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, either (i) the specific rule,
guideline, protocol, or other similar criterion; or (ii) a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of the rule, guideline, protocol, or
other similar criterion will be provided free of charge to the claimant upon
request.



 
 

--------------------------------------------------------------------------------

 
Article 8
 
Amendments and Termination
 
8.1           Amendments.  This Agreement may be amended only by a written
agreement signed by the Company and the Executive.  However, the Company may
unilaterally amend this Agreement to conform to written directives to the
Company from its auditors or banking regulators or to comply with legislative
changes or tax law, including without limitation Section 409A of the Code and
any and all Treasury regulations and guidance promulgated thereunder.
 
8.2           Plan Termination Generally.  This Agreement may be terminated only
by a written agreement signed by the Company and the Executive.  Except as
provided in Section 8.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement.  Rather, after such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 4 or Article 5.
 
8.3           Plan Terminations Under Section 409A.  Notwithstanding anything to
the contrary in Section 8.2, if this Agreement terminates in the following
circumstances:
 
(a)
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in Section
409A(a)(2)(A)(v) of the Code, provided that all distributions are made no later
than twelve (12) months following such termination of the Agreement and further
provided that all the Company’s arrangements which are substantially similar to
the Agreement are terminated so the Executive and all participants in the
Similar Arrangements (as defined below) are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the termination of the arrangements;

(b)
Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

(c)
Upon the Company’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement; the
Company may distribute the Accrual Balance, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.

 
Article 9
 
Miscellaneous
 
9.1
Binding Effect.  This Agreement shall bind the Executive and the Company and
their beneficiaries, survivors, executors, administrators and transferees.

 
9.2
No Guarantee of Employment.  This Agreement is not a contract for
employment.  It does not give the Executive the right to remain as an employee
of the Company, nor does it interfere with the Company’s right to discharge the
Executive.  It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 
9.3
Non-Transferability.  Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 
9.4
Tax Withholding and Reporting.  The Company shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement.  Executive acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authorities.  The Company shall satisfy all applicable reporting requirements,
including those under Section 409A of the Code and regulations thereunder.

 
9.5
Applicable Law.  The Agreement and all rights hereunder shall be governed by the
laws of the State of Ohio, except to the extent preempted by the laws of the
United States of America.

 
9.6
Unfunded Arrangement.  The Executive and the Beneficiary are general unsecured
creditors of the Company for the distribution of benefits under this
Agreement.  The benefits represent the mere promise by the Company to distribute
such benefits.  The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors.  Any insurance on the Executive’s life
or other informal funding asset is a general asset of the Company to which the
Executive and the Beneficiary have no preferred or secured claim.

 
9.7
Reorganization.  The Company shall not merge or consolidate into or with another
Company, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Company under this
Agreement.  Upon the occurrence of such event, the term “Company” as used in
this Agreement shall be deemed to refer to the successor or survivor bank.

 
9.8
Entire Agreement.  This Agreement constitutes the entire agreement between the
Company and the Executive as to the subject matter hereof.  No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 
9.9
Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 
9.10
Alternative Action.  In the event it shall become impossible for the Company or
the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.

 
9.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 
9.12
Validity.  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.

 
9.13
Notice.  Any notice or filing required or permitted to be given to the Plan
Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 
The Ohio Valley Bank Company
Attn:  BOLI Administrator
P O Box 240 420 Third Avenue
Gallipolis OH  45631
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.
 
9.14
Compliance with Section 409A.  This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 

IN WITNESS WHEREOF, the Executive and an authorized representative of the
Company have signed this Agreement.
 
EXECUTIVE:                                                                           THE
OHIO VALLEY BANK COMPANY


                                                                                                      
By:                                                                
Jeffrey E.
Smith                                                                           Title:  AVP
and Assistant Secretary










